SECONDARY BATTERY HAVING SHORT-CIRCUIT PREVENTING FILM

Primary Examiner: Gary Harris 		Art Unit: 1727       August 19, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 8 & 15-20 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Rho et al. US 2017/0288258 discloses an electrode for rechargeable battery (see abstract and [0003]).  The electrode comprising: an electrode current collector [0022]; an active material layer formed on the electrode current collector [0022]; and a second resin layer which may provide reliability and  prevent short-circuits [0124].
However, applicant has provided sufficient specificity in describing the short-circuit preventing film which is formed with integrated nanofiber strands formed of polyacrylonitrile (PAN) as illustrated in figure 1 as 124a and 124b.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727